Citation Nr: 1020709	
Decision Date: 06/04/10    Archive Date: 06/10/10

DOCKET NO.  07-12 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Jessica J. Wills, Counsel
INTRODUCTION

The Veteran served on active duty from May 1981 to January 
1983.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from August 2004 and September 2005 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Petersburg, Florida, which denied 
the benefits sought on appeal.  The Veteran appealed those 
decisions to BVA, and the case was referred to the Board for 
appellate review.

A hearing was held on December 14, 2007, in St. Petersburg, 
Florida, before Kathleen K. Gallagher, a Veterans Law Judge, 
who was designated by the Chairman to conduct the hearing 
pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is 
rendering the determination in this case.  A transcript of 
the hearing testimony is in the claims file.

In October 2008, the Board issued a decision denying the 
benefits sought on appeal.  The Veteran then appealed the 
Board's decision to the United States Court of Appeals for 
Veterans Claims (Court), and in a November 2009 Order, the 
Court vacated the October 2008 Board decision and remanded 
the matter to the Board for development consistent with the 
parties' Joint Motion for Remand (Joint Motion). 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Reason for Remand:  To afford the Veteran a VA examination.

The law provides that VA shall make reasonable efforts to 
notify a claimant of the evidence necessary to substantiate a 
claim and requires VA to assist a claimant in obtaining that 
evidence. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2009).  Such assistance includes providing the 
claimant a medical examination or obtaining a medical opinion 
when such an examination or opinion is necessary to make a 
decision on a claim. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2009).

In this case, the Veteran was afforded a VA examination in 
August 2005 in connection with his claims for service 
connection for bilateral hearing loss and tinnitus.  The 
examiner reviewed the claims file, audiological history, 
noise history, and audiological results and opined that it 
was less likely than not that the Veteran's unprotected noise 
exposure caused his hearing loss and tinnitus.  The basis of 
the examiner's opinion was that the Veteran's audiograms 
performed in service were all normal.  However, the parties 
to the Joint Motion determined that an additional examination 
was required.  In particular, they cited to Hensley v. Brown, 
5 Vet. App. 155, 159 (1993), which held that service 
connection is not precluded because hearing was within normal 
limits on audiometric testing at the time of separation from 
service.  As such, they found that the rationale of the 
examiner cannot support a conclusion that direct service 
connection for bilateral hearing loss is not warranted.  The 
parties to the Joint Motion also noted that the August 2005 
VA examiner failed to explain how audiometric testing was 
relevant to a determination of the etiology of tinnitus, and 
thus, found that his rationale could not support the 
conclusion that the Veteran is not entitled to service 
connection for that disability.  

The Court has held "that a remand by this Court or the Board 
confers on the veteran or other claimant, as a matter of law, 
a right to compliance with the remand orders." Stegall v. 
West, 11 Vet. App. 268, 271 (1998).  As such, compliance with 
the terms of the remand is necessary prior to further 
appellate review, and if not, "the Board itself errs in 
failing to ensure compliance." Id.  Therefore, the Board 
finds it necessary to remand the Veteran's claim so that the 
he may be afforded a VA examination to ascertain the nature 
and etiology of any hearing loss and tinnitus that may be 
present.

Therefore, in order to give the Veteran every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  Accordingly, the case is REMANDED for the 
following action:
The Veteran should be afforded a VA 
examination to determine the nature and 
etiology of any hearing loss and 
tinnitus that may be present.  Any and 
all studies, tests, and evaluations 
deemed necessary by the examiner should 
be performed, including the Maryland CNC 
test and a puretone audiometry test.  
The examiner is requested to review all 
pertinent records associated with the 
claims file, including the Veteran's 
service treatment records, post-service 
medical records, and statements. 

It should be noted that the absence of 
in-service evidence of a hearing 
disability during service is not always 
fatal to a service connection claim. See 
Ledford v. Derwinski, 3 Vet. App. 87, 89 
(1992).  Evidence of a current hearing 
loss disability and a medically sound 
basis for attributing that disability to 
service may serve as a basis for a grant 
of service connection for hearing loss 
where there is credible evidence of 
acoustic trauma due to significant noise 
exposure in service, post-service 
audiometric findings meeting the 
regulatory requirements for hearing loss 
disability for VA purposes, and a 
medically sound basis upon which to 
attribute the post-service findings to 
the injury in service. See Hensley v. 
Brown, 5 Vet. App. 155, 159 (1993).

The Veteran has contended that he had 
noise exposure in service.  It should be 
noted that he did serve as a jet engine 
mechanic, and he is competent to attest 
to factual matters of which he had 
first-hand knowledge.

The examiner should then state an 
opinion as to the likelihood (likely, 
unlikely, at least as likely as not) 
that the Veteran's current bilateral 
hearing loss and tinnitus are causally 
or etiologically related to his military 
service, including noise exposure.  He 
or she should also address whether the 
Veteran's tinnitus is caused or 
otherwise related to his hearing loss.  
In so doing, the examiner should discuss 
medically known or theoretical causes of 
hearing loss and tinnitus and describe 
how hearing loss and tinnitus which 
results from noise exposure generally 
present or develop in most cases, as 
distinguished from how hearing loss or 
tinnitus develops from other causes, in 
determining the likelihood that current 
hearing loss and tinnitus were caused by 
noise exposure in service as opposed to 
some other cause.

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history [,]" 38 C.F.R. § 4.1 (2009), 
copies of all pertinent records in the 
appellant's claims file, or in the 
alternative, the claims file, must be 
made available to the examiner for 
review.

When the development requested has been completed, the case 
should be reviewed by the RO on the basis of additional 
evidence.  If the benefit sought is not granted, the Veteran 
and his representative should be furnished a Supplemental 
Statement of the Case and be afforded a reasonable 
opportunity to respond before the record is returned to the 
Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and/or argument on the matter or matters 
the Board has remanded to the regional office. Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  No action is required of 
the appellant until he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


